United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1692
Issued: January 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 23, 2016 appellant filed a timely appeal from a June 23, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a right shoulder and upper extremity injury
causally related to the May 4, 2016 work incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant also has another appeal, Docket No. 16-1691, involving a different OWCP claim that is before the
Board. This other appeal is being adjudicated separately from the present matter.

FACTUAL HISTORY
On May 4, 2016 appellant, than a 44-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that earlier that day, she sustained a right shoulder and cervical spine strain while
pushing a patient on a gurney. She stopped work that day.
In a May 11, 2016 letter, OWCP advised appellant of the evidence needed to establish
her claim, including medical evidence diagnosing an injury related to the May 4, 2016 incident,
and a report from her physician explaining how and why that incident would cause the claimed
injuries. It afforded appellant 30 days to submit such evidence.
A supervisor provided a May 4, 2016 statement noting that appellant reported a “right
shoulder spasm” to her that morning.
In a May 16, 2016 letter, the employing establishment controverted the claim, noting that
she had claimed a November 19, 2015 right shoulder injury under a separate file, denied by
OWCP on January 28, 2016.
Dr. Eugene A. Eline, an attending osteopathic physician Board-certified in orthopedic
surgery, provided a June 7, 2016 narrative report. He noted treating appellant for a
November 29, 2015 shoulder and neck injury sustained while performing a dressing change on a
bedbound patient. Dr. Eline opined that the May 4, 2016 incident was a “reinjury to the neck
and right shoulder.” On examination, he noted severe causal and thoracic spinal tenderness on
the right, right trapezial tenderness, and decreased cervical range of motion, 4/5 weakness of the
right deltoid and right biceps, right shoulder restrictions with impingement signs, a positive
Spurling’s maneuver on the right, and hypersensitivity in the right C5-6 and C6-7 dermatomes.
Dr. Eline obtained x-rays demonstrating degenerative disc disease at C5-6 with anterior
osteophyte formation, and no abnormal findings of the right shoulder. He noted that a
February 4, 2016 magnetic resonance imaging (MRI) scan showed disc degeneration at C5-6.
Dr. Eline diagnosed cervical radiculopathy, cervical stenosis, right shoulder impingement,
cervical spine pain, and thoracic spine pain, aggravated by the May 4, 2016 incident. He limited
appellant to light duty, with no use of the right arm. Dr. Eline prescribed physical therapy.
Appellant accepted a light-duty job offer on June 3, 2016.
In a June 10, 2016 statement, a coworker recalled that on May 4, 2016 he saw appellant
emerging from a diagnostic suite clutching her right shoulder. Appellant then related to him that
she injured her shoulder while pushing a patient on a gurney that morning.
By decision dated June 23, 2016, OWCP denied the claim, finding that appellant had
failed to submit sufficient medical evidence to establish causal relationship between the accepted
May 4, 2016 work incident and the claimed right shoulder injury. It noted that Dr. Eline
characterized the May 4, 2016 event as a reinjury or reactivation of a preexisting condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
2

time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that she actually
experienced the employment incident that is alleged to have occurred.5 An employee has not
met his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6 Second,
the employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant claimed that she sustained right shoulder and cervical spine strains on May 4,
2016 while pushing a patient on a gurney. In support of her claim, appellant submitted
supervisory and coworker statements affirming that the incident occurred as alleged. She also
provided a May 31, 2016 report from Dr. Eline, an attending Board-certified orthopedic surgeon,
diagnosing cervical radiculopathy, cervical stenosis, right shoulder impingement, cervical spine
pain, and thoracic spine pain. Dr. Eline opined that the May 4, 2016 incident aggravated these
conditions, which were caused by a claimed November 29, 2015 occupational incident.
OWCP accepted that the May 4, 2016 incident occurred at the time, place, and in the
manner alleged, but denied the claim because of the lack of medical evidence supporting causal
relationship. It found that Dr. Eline had not provided sufficient medical rationale explaining how
and why the May 4, 2016 incident could have caused or aggravated the diagnosed conditions.
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Solomon Polen, 51 ECAB 341 (2000).

3

Dr. Eline mentioned the November 29, 2015 occupational incident, denied by OWCP, but did
not explain how he was able to differentiate between the sequelae of the two events, nor did he
provide medical rationale on the issue of causation. In the absence of such rationale, his opinion
is of insufficient probative value to meet appellant’s burden of proof.9
OWCP advised appellant on May 11, 2016 of the evidence needed to establish her claim,
including her physician’s rationalized opinion supporting causal relationship. As appellant failed
to submit medical evidence diagnosing an injury related to the accepted incident, OWCP
properly denied the claim.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established neck and right shoulder injuries
causally related to the May 4, 2016 work incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 23, 2016 is affirmed.
Issued: January 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
9

Supra note 7.

10

Id.

4

